DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control means” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure provided in the specification directing an ordinary artisan to what the “control means” are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-10, 12-13, 17-20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenglin (US 2013/0004390) in view of Krainiak (US 6,010,400).
Regarding claim 1, Stenglin (US 2013/0004390) discloses a decontamination assembly for pharmaceutical applications (Abstract), comprising an isolator (Fig. 1 isolator 2) having a manipulator chamber (Fig. 1 space 3) and a plenum chamber disposed above the manipulator chamber (Fig, 1 intermediate space 10, identified in the instant application as a plenum chamber in paragraph [0003]) which is supplied with an air flow via at least one circulation fan (Fig. 1 fan 30) disposed in a circulating-
Krainiak (US 6,010,400) teaches a decontamination assembly wherein the sterilizing means are directly connected to the manipulator chamber via a manipulator supply line (Figs. 5-6 secondary duct 40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stenglin such that decontaminant/air mixture is supplied directly to the manipulator chamber via a supply line as taught by Stenglin, or alternatively to include multiple fans as taught by Stenglin into the system taught by Krainiak to arrive at the claimed invention. One would have been motivated to do so in order to better decontaminate the interior of the isolator to arrive at an improved apparatus. The combination of familiar prior art elements according to known methods to arrive at the predictable result of an improved decontamination assembly is prime facie obviousness. See MPEP 2143(1)(A) for more details. Regarding the limitation that the decontaminant air/mixture can be supplied to the chambers without operation of the circulation fan: Sigwarth has other fans (Fan 5, 20) and for at least that reason could perform this function without the operation of fan 30. See MPEP 2114, II.

Regarding claim 3, Stenglin in view of Krainiak further teaches the plenum chamber and the manipulator chamber can be simultaneously supplied with the decontaminant/air mixture via the at least one plenum supply line and the at least one manipulator supply line (Fig. 1 of Stenglin at least shows this). Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The apparatus taught by Stenglin 
Regarding claim 4, Krainiak further teaches valve means are assigned to the at least one plenum supply line and/or to the at least one manipulator supply line, wherein the valve means can prevent air from flowing out of the plenum chamber via the at least one plenum supply line and the manipulator supply line during the working operating state are assigned to the at least one plenum supply line and/or to the at least one manipulator supply line (Valves CV2 CV3 in fig. 5 and 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stenglin such that there are valve means located with the plenum supply line and/or the manipulator supply line to arrive at the claimed invention. One would have been motivated to do so in order to regulate the flow rate of air or decontamination agent.
Regarding claim 5, Krainiak teaches a plenum valve disposed in an area between the ultrafine distributing means and a plenum supply line outlet is assigned to the at least one plenum supply line Page 3 of 10Pre. amdt. dated January 9, 2019and/or that a manipulator valve disposed in an area between the ultrafine distributing means and a 
Regarding claim 6, Stenglin in view of Krainiak further teaches the valves can be controlled by control means in such a manner that the plenum chamber and the manipulator chamber can be supplied with the decontaminant/air mixture simultaneously (Fig. 5 and 6 show the chambers being supplied sterilant simultaneously). The device taught by Stenglin in view of Krainiak is well capable of performing this claimed limitation and is reasonably expected to do so. Therefore all the limitations of the claim are met.
Regarding claim 7, Stenglin in view of Krainiak teaches the ultrafine distributing means comprise shared or separate evaporators for supplying the plenum supply line and to the manipulator supply line (Fig. 1 feed device 16 comprises an evaporator/vaporizer, further fig. 5 of Krainiak shows this).
Regarding claim 8, Stenglin further teaches a high-performance filter for suspended particles, via which the air flow generated by the circulation fan can be applied to the plenum chamber is disposed between the plenum chamber and the circulating-air generation chamber, which is disposed above the plenum chamber (Fig. 1 air filter 9 sits between circulating-air generation chamber 4 and plenum chamber 10).

Regarding claim 10, Stenglin further teaches the catalytic converter is disposed stationary relative to the circulation fan (The converter is not set forth as moving and therefore is assumed to be stationary or capable of being stationary) and the control means are configured to control the circulation fan in such a manner that the circulation fan is switched off during the decontamination operating state (Paragraph [0037]).
Regarding claim 12, Stenglin further teaches the ultrafine distributing means are disposed outside of the manipulator chamber (evident from fig. 1) and are connected to a carrier air line for supplying it with conditioned carrier air from outside the working chamber (Fig. 1 line leading out from feed device 27 or 22 Paragraph [0036]). Regarding the limitation that the carrier air is supplied and serves to absorb decontaminant vapor or to nebulize decontaminant and that this occurs during a decontamination phase: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The apparatus taught by Stenglin is well capable of performing the claimed function and is reasonably expected to do so. Therefore all the claimed limitations are met.
Regarding claim 13, the limitation that no pharmaceutical working unit or functional unit is disposed directly vertically below the manipulator supply line end is a use of the device and the device taught by Stenglin in view of Krainiak is well capable of performing the claimed function, and is 
Regarding claim 17, Stenglin further teaches the membrane comprises a mesh (Paragraph [0033]).
Regarding claim 18, Stenglin further teaches the return air channel is disposed between two transparent plates (Fig. 1 glass plate isolator walls 14, inner transparent plates 15; Paragraph [0033]).
Regarding claim 19, Stenglin further teaches the ultrafine distributing means is an evaporator or nebulizer (Fig. 1 vaporizer 23; Paragraph [0023] states an evaporator is present).
Regarding claim 20, Stenglin further teaches the liquid decontamination stock is hydrogen peroxide (Paragraph [0035]).
Regarding claim 21, Stenglin further teaches the plenum supply line leads to the plenum chamber downstream of the catalytic converter (Fig. 1 shows lines 18 and 19 leading directly to the plenum whereas the catalyst 8 is further upstream).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenglin (US 2013/0004390) in view of Krainiak (US 6,010,400) as applied to claim 1 above, and further in view of Sigwarth (WO 2013/003967)
Regarding claim 11, Stenglin in view of Krainiak appear to be silent with regards to a nozzle.
Sigwarth teaches a supply line terminating at a nozzle, wherein the nozzle has multiple outlet openings which point in different directions and are distributed across a cone section and cylinder section adjacent the cone section (Fig. 2A and 4A nozzles with outlets 55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks on page 9 arguing that an ordinary artisan would not have combined Stenglin and Krainiak are not persuasive. Applicant argues that Stenglin and Krainiak are very different than one another as well as from the claimed invention however both prior art references are isolation sterilizing systems aimed at maintaining a sterile environment so this is not persuasive. Applicant’s arguments that Stenglin aims to have “as little circulation fan rotation as possible during the sterilization cycle” is firstly only mentioned in the reference as an optional embodiment and not necessarily critical to the operation of the device and secondly does not set forth why an ordinary artisan could not have, with a reasonable expectation of success, included a direct connection through conduit 40 of Krainiak to the manipulator chamber of Stenglin in order to arrive at a result that is nothing more than predictable. Applicant further argues that Krainiak and Stenglin are contrary to one another, however this merely allegation as there is absolutely no indication within either reference that the inclusion of a direct manipulator supply line or the inclusion of multiple fans into Stenglin or Krainiak respectively would result in the inoperability or change in fundamental operation of either device. 

Applicant’s arguments on page 12 directed towards newly added claim 21 are not persuasive. Stenglin teaches the limitations of this claim as set forth in the rejection of the claim above.
It is further noted that Applicant has failed to respond to or address the outstanding 112 issues herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759